 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 1 of 10 Page ID #:13677




 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA
     United States Attorney
 3   DAVID M. HARRIS
     DAVID K. BARRETT
 4   ABRAHAM C. MELTZER
     JOHN E. LEE (CBN 128696)
 5   JACK D. ROSS (CBN 265883)
     Assistant United States Attorneys
 6         300 N. Los Angeles Street, Room 7516
           Los Angeles, California 90012
 7         Tel: (213) 894-3995; Fax: (213) 894-7819
           Email: john.lee2@usdoj.gov
 8   ANDY J. MAO
     ROBERT McAULIFFE
 9   EDWARD CROOKE
     LINDA McMAHON
10   JESSICA E. KRIEG
     ZOILA E. HINSON
11   AMY L. LIKOFF
     GREGORY A. MASON
12   MARTHA N. GLOVER
     Attorneys, Civil Division, U.S. Department of Justice
13         P.O. Box 261, Ben Franklin Station
           Washington, D.C. 20044
14         Tel: (202) 307-0486; Fax: (202) 307-3852
           Email: robert.mcauliffe@usdoj.gov
15   JAMES P. KENNEDY, JR.
     Acting United States Attorney
16   KATHLEEN ANN LYNCH
     Assistant United States Attorney (Admitted PHV)
17         138 Delaware Avenue
           Buffalo, New York 14201
18         Tel: (716) 843-5830; Fax: (716) 551-3052
           Email: kathleen.lynch@usdoj.gov
19   Attorneys for the United States of America
20                             UNITED STATES DISTRICT COURT
21                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
22                                   WESTERN DIVISION
23   UNITED STATES OF AMERICA ex                 No. CV 16-08697 FMO (SSx)
     rel. BENJAMIN POEHLING,
24                                               UNITED STATES’ OPPOSITION TO
                 Plaintiffs,                     UNITED’S MOTION TO APPOINT
25                                               RETIRED MAGISTRATE JUDGE
                        v.                       SUZANNE H. SEGAL AS SPECIAL
26                                               MASTER
     UNITEDHEALTH GROUP, INC., et al.,
27                                               Date: May 21, 2020
                 Defendants.                     Time: 10:00 a.m.
28                                               Court: 6D, Hon. Fernando M. Olguin
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 2 of 10 Page ID #:13678




 1                                     I. INTRODUCTION
 2         The fact that retired Magistrate Judge Suzanne H. Segal handled prior discovery
 3   disputes in this case does not warrant appointing her as a special master to decide all
 4   future discovery disputes over the plaintiffs’ objections. If the standard for appointing a
 5   special master were prior knowledge of a case, then retired magistrate judges would
 6   simply carry their full docket of pending cases with them into private practice. But that
 7   is not the standard. Instead, in this district, active magistrate judges handle discovery
 8   disputes as they arise in pending cases, and the appointment of a special master is
 9   reserved for exceptional circumstances. When a magistrate judge retires, the court
10   assigns a new magistrate judge to handle discovery disputes. Rule 53 of the Federal
11   Rules of Civil Procedure authorizes the appointment of a special master to resolve
12   discovery disputes, over a party’s objection, only if no sitting magistrate judge of this
13   district could “effectively and timely” address “pretrial and posttrial matters” in the case.
14   Such is not the case here.
15         United HealthGroup, Inc. and its related entities (“United”) ask this Court to
16   dispense with this standard practice and assign all pretrial proceedings to a special
17   master of United’s own choosing: retired Magistrate Judge Segal. United argues that
18   appointing retired Magistrate Judge Segal would promote “efficiency.” However, Rule
19   53 does not authorize the appointment of a special master based solely on the potential
20   for increased efficiency. Because there are no exceptional circumstances in this case
21   warranting the appointment of a special master, or even a single discovery dispute
22   pending in this action, the Court should deny United’s unusual request.1
23
24         1
             United misrepresents the government’s position by stating that, “although the
25   government acknowledges that allowing Magistrate Judge Segal (Ret.) to continue to
     preside over the case would be a more efficient use of judicial resources,” it opposes the
26   motion “because it claims it currently does not have the budget to pay any of the costs
     associated with a Special Master.” Mot. at 2. The government opposes United’s motion
27   to appoint a special master, let alone a specific special master, because it is both (a)
     unwarranted for the reasons set forth herein and because it would (b) require the
28   government unnecessarily to incur expenditure of unallocated funds to prosecute this
     case. The Relator joins this opposition and is not filing a separate brief.
                                                   2
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 3 of 10 Page ID #:13679




 1                                     II. BACKGROUND
 2         In this False Claims Act (“FCA”) case, the United States alleges that United
 3   knowingly and improperly avoided its obligations to repay significant sums of money to
 4   the Medicare Advantage Program. Under the Medicare Advantage program, the Centers
 5   for Medicare & Medicaid Services (CMS) makes capitated payments to private health-
 6   insurance organizations to provide healthcare benefits to Medicare beneficiaries. CMS
 7   adjusts these payments for various “risk” factors that affect expected healthcare
 8   expenditures, to ensure that Medicare Advantage organizations are paid more for those
 9   enrollees expected to incur higher healthcare costs and less for healthier enrollees
10   expected to incur lower costs. To make these adjustments, CMS collects “risk
11   adjustment” data, including medical diagnosis codes, from Medicare Advantage
12   organizations. This payment model creates powerful incentives for Medicare Advantage
13   organizations to exaggerate the expected healthcare costs for their enrollees by “over-
14   reporting” diagnosis codes.
15         Over the past decade, United scoured millions of medical records to identify
16   additional diagnosis codes to increase the payments it received from CMS. Dkt. No. 171
17   (Am. Compl.) ¶¶ 10-13 & 164-77. Those same reviews also revealed numerous invalid
18   diagnoses that United had submitted to CMS and resulted in substantial improper
19   payments to United. Id. ¶¶ 13 & 235-38. But United ignored this negative information
20   and improperly retained the payments it obtained based on these invalid diagnoses.
21         On November 17, 2017, the United States filed its Amended Complaint alleging
22   that United’s conduct violated 31 U.S.C. § 3729(a)(1)(G), which makes it unlawful to
23   knowingly conceal, or knowingly and improperly avoid or decrease, an obligation to pay
24   the United States. Dkt. No. 171 ¶¶ 341-43. United filed its Answer and Counterclaim
25   on March 23, 2018. Dkt. No. 223. On May 31, 2019, following Judge Fitzgerald’s self-
26   recusal, this case was transferred to this Court. Dkt. No. 362.
27         The parties are currently pursuing fact discovery, which ends on December 4,
28   2020. In most instances, the parties have successfully worked cooperatively to eliminate

                                                  3
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 4 of 10 Page ID #:13680




 1   or reduce their discovery disputes in this case. For its part, the United States has
 2   provided United with nearly two million documents in response to discovery requests.
 3         On November 9, 2018, United filed the one and only motion to compel discovery
 4   that has been filed by any party to this action. Dkt. No. 310. United challenged the
 5   government’s assertion of the deliberative process privilege as to various categories of
 6   documents. On December 14, 2018, Magistrate Judge Segal granted United’s motion,
 7   Dkt. No. 324, and this Court affirmed, Dkt. No. 366. There have been no other
 8   discovery motions that have required the Court’s ruling.
 9         United never sought the appointment of a special master prior to the retirement of
10   Magistrate Judge Segal in January 2020. Instead, this motion comes only upon her
11   retirement, and during a period when the Court has not yet assigned a magistrate judge to
12   take her place in this case. Nor has there been any pressing need to assign a magistrate
13   judge, because the parties have not concluded that they need to resort to motion practice
14   regarding any discovery disputes.
15                                       III. ARGUMENT
16         Rule 53 Does Not Warrant Appointment of a Special Master in This
17         Case
18         Rule 53(a) authorizes district courts to appoint special masters “only” for three
19   specific reasons: (1) to perform duties consented to by the parties; (2) to hold trial
20   proceedings or make or recommend findings of fact when warranted by “some
21   exceptional condition;” or (3) to “address pretrial and posttrial matters that cannot be
22   effectively and timely addressed by an available district judge or magistrate judge of the
23   district.” Fed. R. Civ. P. 53(a)(1)(A)-(C) (emphasis added).
24         Here, the parties have not consented to the appointment of a special master, and
25   United is not seeking a special master to hold trial-related proceedings. Accordingly,
26   United’s only available argument is that a special master is warranted because pretrial
27   matters “cannot be effectively and timely addressed by an available district judge or
28   magistrate judge of the district.” Mot. at 9. However, United has no basis to contend

                                                  4
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 5 of 10 Page ID #:13681




 1   that a magistrate judge in this district could not effectively and timely address the
 2   parties’ pretrial matters, because no magistrate judge has yet been assigned to this case
 3   following Magistrate Judge Segal’s retirement and no discovery motions are pending and
 4   awaiting immediate adjudication.
 5         Courts have recognized that Rule 53 applies only in exceptional circumstances.
 6   See Burlington N. R. Co. v. Wash. Dep’t of Revenue, 934 F.2d 1064, 1071 (9th
 7   Cir. 1991) (interpreting a prior version of Rule 53); Advisory Committee Notes to 2003
 8   Amendment to Fed. R. Civ. P. 53 (“[A]ppointment of a master must be the exception
 9   and not the rule.”); Fed. Jud. Ctr., Manual for Complex Litigation § 11.52 (4th ed. 2004)
10   (“Reference to a special master must be the exception and not the rule.”). Contrary to
11   United’s contention, congestion itself is not a reason to appoint a special master. La Buy
12   v. Howes Leather Co., 352 U.S. 249, 259 (1957) (“[C]ongestion in itself is not such an
13   exceptional circumstance as to warrant a reference to a master. If such were the test,
14   present congestion would make references the rule rather than the exception.”); Hartford
15   Fire Ins. Co. v. Progressive Corp., 2013 WL 12137765, at *3 (N.D. Ohio Oct. 9, 2013)
16   (explaining that “calendar congestion, complexity of the issues, and the possibility of a
17   lengthy trial” are not “exceptional circumstances”). Were congestion alone a sufficient
18   basis to appoint a special master, districts with heavy dockets, such as this one, would
19   appoint special masters in most cases, making the use of special masters routine rather
20   than the exception.
21         Nor does United’s contention that this is an FCA case raising complex issues of
22   fact and law provide a sufficient basis. District courts deal with such complex issues
23   every day. See La Buy, 352 U.S. at 259 (“But most litigation in the antitrust field is
24   complex. It does not follow that antitrust litigants are not entitled to a trial before a
25   court.”).2 Just as with antitrust cases, the district and magistrate judges in this district
26
           2
27           Although Rule 53 has been amended since La Buy, this view continues to control
     the analysis of whether an appointment of a special master is needed. See, e.g., Hartford
28   Fire Ins. Co., 2013 WL 12137765, at *3; O’Connor v. Wells Fargo Bank,


                                                    5
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 6 of 10 Page ID #:13682




 1   have frequently dealt with complex FCA cases. The fact that discovery disputes were
 2   addressed timely and effectively by Magistrate Judge Segal before her retirement
 3   demonstrates that this Court’s normal practice of assigning magistrate judges to handle
 4   discovery disputes is more than adequate, even in this FCA case with complex issues.
 5   The magistrate judges in this district are capable of handling complex discovery
 6   disputes. There was no need for a special master before Magistrate Judge Segal’s
 7   retirement, and there is none now.
 8         The standard under Rule 53(a)(1)(C) requires the Court to assess the volume and
 9   complexity of the pending discovery motions and their timing relative to the pretrial
10   schedule. Compare FTC v. Qualcomm Inc., 2018 WL 3868976, at *2 (N.D. Cal. Feb.
11   24, 2018) (denying motion to appoint special master and concluding that the Court could
12   “effectively address the parties’ discovery disputes directly”), with City of Almaty v.
13   Khrapunov, 2018 WL 9920031, at *1 (C.D. Cal. June 11, 2018) (concluding, “given the
14   number of discovery motions and the voluminous briefing and exhibits such motions
15   entail,” that “no district or magistrate judge is available to resolve the pending and any
16   forthcoming discovery matters in a timely and effective manner”). 3
17         In this case, however, such an assessment is not possible because not even a single
18   motion to compel is currently pending before the Court. See Valley Forge Ins. Co. v.
19   Hartford Iron & Metal, Inc., 2017 WL 365630, at *3 (N.D. Ind. Jan. 25, 2017) (“[O]n
20   the basis of nothing more than the threat of future disputes, no special master is required
21   in this matter.”) (quoting Borom v. Town of Merrillville, 2008 WL 155018, at *4 (N.D.
22   Ind. Jan. 15, 2008)); In re Wyoming Tight Sands Antitrust, 715 F. Supp. 307, 308 (D.
23   Kan. 1989) (declining to appoint special master where “plaintiffs have not availed
24
     2012 WL 7808867, at *3 (N.D. Ga. Oct. 29, 2012), report and recommendation adopted,
25   2013 WL 1281925 (N.D. Ga. Mar. 27, 2013); Agostino v. Quest Diagnostics, Inc.,
     2012 WL 2344865, at *1 (D.N.J. June 20, 2012).
26          3
              In City of Almaty, this Court tallied the page count for the pending discovery
27   motions as follows: for defendants, a 151-page motion accompanied by a 381-page joint
     stipulation and a 191-page joint stipulation; and for plaintiff, a 624-page joint stipulation
28   accompanied by declarations and exhibits totaling an additional 835 pages. May 24,
     2018 Order, Case No. 2:14-cv-03650-FMO-FFM, Dkt. No. 253.
                                                  6
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 7 of 10 Page ID #:13683




 1   themselves to other, more conventional remedies,” such as a motion to compel or
 2   informal conference).
 3         United instead references only two discovery issues that are not yet ripe for
 4   adjudication, one relating to United’s efforts to obtain the investigative materials of the
 5   U.S. Department of Health and Human Services’ Office of the Inspector General and
 6   another relating to a single interrogatory. See Mot. at 8. But the parties are still
 7   continuing to discuss and attempting to resolve their discovery disputes informally, as
 8   they have throughout this case. See Ribadab Properties Corp. v. Eaton, 2006 WL
 9   1734368, at *2 (D. Ariz. June 16, 2006) (denying request to appoint special master
10   “[g]iven the prospect of an achievable out-of-court resolution” of the parties’ disputes).
11   More significantly, to the extent the parties are unwilling or unable to reach an
12   agreement, these discovery disputes could be resolved by any available magistrate. 4
13         United’s purported justification for appointing retired Magistrate Judge Segal as a
14   special master in this case is that “it would be far more efficient for all parties to
15   continue to allow Magistrate Judge Segal (Ret.) to preside over discovery disputes”
16   because she was the assigned magistrate judge before retiring. Mot. at 1. Such a
17   purported “efficiency,” however, is not one of the permissible justifications under Rule
18   53 for appointing a special master. See Broadcom Corp. v. Qualcomm Inc., 2008 WL
19   11338539, at *2 (C.D. Cal. May 13, 2008) (stating, “the fact that a concept makes
20   common sense and may produce efficiencies for the Court and the parties does not
21   substitute for a sound legal basis to proceed in such fashion,” denying motion to appoint
22
23         4
              Although United’s motion mentions a dispute with A. Reddix & Associates, Inc.
24   (“ARDX”) that is the subject of a related action, United States ex rel. Poehling v.
     UnitedHealth Group, Inc., No. CV 20-3184-FMO-RAO (C.D. Cal. Feb. 17, 2020),
25   United represents that it “does not anticipate the need for any further court intervention”
     in that matter. Mot. at 1 n.1, The parties in that case have “reached a resolution” of their
26   dispute and that case has now been dismissed. Dkt. Nos. 42, 43. And while United also
     hints at the possibility of additional discovery disputes arising in this case, the parties
27   can continue to discuss these issues as needed. Should additional discovery disputes
     arise in this case that overwhelm the ability of an available district judge or magistrate
28   judge of this district to sufficiently handle, the Court may at that time entertain the
     possible assignment of a special master under more normal procedures,
                                                    7
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 8 of 10 Page ID #:13684




 1   special master). Moreover, the customary practice of this Court is for active magistrate
 2   judges to handle discovery disputes, not to appoint retired magistrate judges to act as
 3   special masters merely because of their prior knowledge of the case.
 4         Thus, United fails to show that discovery disputes in this case cannot effectively
 5   and timely be addressed by an available district or magistrate judge of this district.
 6         The Court Should Follow its Normal Practice of Having All Discovery
 7         Matters Decided by an Assigned Magistrate Judge
 8         The normal practice of federal courts, including this district, is to assign
 9   magistrate judges to handle all discovery matters. Under 28 U.S.C. § 636(b)(1)(A), a
10   district judge “may designate a magistrate judge to hear and determine any pretrial
11   matter pending before the court,” except certain matters not pertinent here. Likewise, in
12   this district, General Order 05-07 provides that magistrate judges may be assigned
13   “[d]iscovery-related matters upon referral by the District Judge to whom the case is
14   assigned.” Id. at 2. Indeed, this Court’s Initial Standing Order, applicable to this case,
15   expressly states that all discovery matters are referred to the assigned magistrate judge.
16   Initial Standing Order at 2, Dkt. No. 363. And the Court assigned Magistrate Judge
17   Rozella Oliver to handle United’s discovery dispute with ARDX in the related action
18   that United insisted should be transferred from the Eastern District of Virginia based on
19   its relationship to this litigation, United States ex rel. Poehling v. UnitedHealth Group,
20   Inc., No. CV 20-03184-FMO-RAO. United has not demonstrated that Magistrate Judge
21   Oliver, or any other magistrate in this district, is unable to timely and effectively address
22   discovery disputes in this case.
23         Moreover, it is axiomatic that “parties are not permitted to select their own judges
24   in cases in federal court.” Hatcher v. Consolidated City of Indianapolis, 323 F.3d 513,
25   517 (7th Cir. 2003). The “random-assignment process” helps “ensure the integrity of the
26   judicial system.” UCP Int’l Co. Ltd. v. Balsam Brands, Inc., 261 F. Supp. 3d 1056, 1060
27   (N.D. Cal. 2017).
28

                                                   8
 Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 9 of 10 Page ID #:13685




 1         Accordingly, given the retirement of Judge Segal as the assigned magistrate judge
 2   in this case, the Court should follow its normal practice of requesting that another
 3   magistrate judge be randomly assigned to handle all discovery matters in this case.
 4         Appointment of a Special Master Will Cause the United States to Incur
 5         Unnecessary Expenditures in this Case
 6         The costs of a special master may not be insignificant. Such expenses are not a
 7   normal part of the government’s litigation costs, which routinely depend on the work of
 8   the magistrate judges in resolving discovery disputes in cases litigated in federal courts.
 9   See Advisory Committee Note to 1983 Amendment to Fed. R. Civ. P. 53 (“The creation
10   of full-time magistrates, who serve at government expense and have no nonjudicial
11   duties competing for their time, eliminates the need to appoint standing masters.”).
12   United proposes that the parties “split evenly” the costs of a special master. Should the
13   Court accept United’s proposal, appointment of a special master would cause the United
14   States to incur unnecessary expenditures in this case.
15                                      IV. CONCLUSION
16         For the foregoing reasons, United’s motion to appoint a special master in this case
17   should be denied.
18
19
20
21
22
23
24
25
26
27
28

                                                  9
     Case 2:16-cv-08697-FMO-SS Document 394 Filed 04/30/20 Page 10 of 10 Page ID
                                     #:13686



 1                                     Respectfully submitted,
 2    Dated: April 30, 2020            JOSEPH H. HUNT
                                       Assistant Attorney General
 3                                     NICOLA T. HANNA
                                       United States Attorney
 4                                     DAVID M. HARRIS
                                       DAVID K. BARRETT
 5                                     ABRAHAM C. MELTZER
                                       JACK D. ROSS
 6                                     Assistant United States Attorneys
 7                                     ANDY J. MAO
                                       ROBERT McAULIFFE
 8                                     EDWARD CROOKE
                                       LINDA McMAHON
 9                                     JESSICA E. KRIEG
                                       ZOILA E. HINSON
10                                     AMY L. LIKOFF
                                       GREGORY A. MASON
11                                     MARTHA N. GLOVER
                                       Civil Division, Department of Justice
12
                                       JAMES P. KENNEDY, JR.
13                                     Acting United States Attorney
                                       KATHLEEN ANN LYNCH
14                                     Assistant United States Attorney
15
                                          /S/ John E. Lee
16
                                       JOHN E. LEE
17                                     Assistant United States Attorney
                                       Attorneys for the United States of America
18
19
20
21
22
23
24
25
26
27
28

                                           10
